Citation Nr: 0007427	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-16 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
dislocation of the veteran right ring finger and chip 
fracture of the right middle phalanx.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which granted service connection and assigned a 10 
percent rating for the veteran's dislocation of the veteran 
right ring finger and chip fracture of the right middle 
phalanx.  A claim placed in appellate status by disagreement 
with the initial rating award and not yet ultimately resolved 
is an original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.


FINDING OF FACT

The veteran's service-connected dislocation of the veteran 
right ring finger and chip fracture of the right middle 
phalanx is manifested by incomplete extension of the right 
middle finger and grip strength of 4/5 in his right hand; 
there is no medical evidence of unfavorable ankylosis of 
either finger.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the veteran's service-connected 
right middle and ring finger disability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Code 5223.






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  With a well-grounded 
claim arises a statutory duty to assist the veteran with the 
development of evidence in connection with his claim.  38 
U.S.C.A. § 5107(a).  After noting that the claims file 
includes VA examination reports, VA outpatient treatment 
records and private treatment records, the Board finds that 
the record as it stands is adequate to allow for equitable 
review of the veteran's increased rating claim and that no 
further action is necessary to meet the duty to assist the 
veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991). 

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's service medical records show that he was 
treated in September 1969 for dislocation of the right fourth 
finger.  X-rays were negative and he was treated with pain 
medication and soaks.  There was no mention of this injury or 
residuals thereof on the veteran's separation examination in 
March 1971.

In April 1998, the veteran underwent a VA examination.  There 
the veteran reported that he had injured his fingers in 
service and that even presently, his right middle finger did 
not have correct alignment.  He said that his finger was 
painful and that he experienced cramps, particularly on 
extended use; it was indicated that this was significant as 
the veteran was employed as an automobile mechanic.  The 
veteran was noted to be right handed.  The right middle 
finger did not extend completely, or the veteran could not 
extend it on his own.  The examiner could passively extend 
the finger back to what would be considered 0 degrees so the 
veteran's range of motion of the middle finger was from 18 to 
100 degrees.  At the distal interphalangeal joint the range 
of motion was 0 to 90 degrees.  The veteran had no vascular 
deficit in this finger and there was a slight decrease in 
sensation to pinprick.  The veteran was diagnosed with 
traumatic arthritis involving the right middle finger.

Private medical records also reveal that the veteran 
complained of bilateral hand pain and weakness in October and 
November 1998.  He reported a year history of cramping in 
both hands.  He was diagnosed with bilateral hand pain and 
weakness without a clear etiology, although his grip strength 
was said to be improved in November.

The veteran testified at an RO hearing in February 1999 that 
he injured his right hand when he fell off of a truck in 
service.  He indicated that currently his right fingers and 
hand cramp a lot and that he has trouble holding on to 
things.  He stated that his fingers get numb and that he 
often drops things.  He also testified that if he tried to 
work with tools, his hand and fingers would cramp, that he 
had weakness in the right fingers, and that his fingers were 
often painful when he was trying to do anything. 
At a VA examination in April 1999, the veteran again reported 
that he injured his right third and fourth fingers in 
service.  His fingers did not appear swollen or deformed and 
there was again incomplete extension of the right middle 
finger.  He could extend it to within 5 degrees of complete 
extension and could extend it completely passively.  On 
making a fist, it was necessary to try several times, but the 
veteran finally produced a grip of 4/5 on the right as 
opposed to 5/5 on the left.  The examiner attempted to 
recreate the veteran's report of spasms on use by having the 
veteran repeatedly flex and extend the fingers and hand over 
a three-minute period.  No spasm was noted although the 
veteran began to note a symptom that usually preceded the 
muscle spasm of the fingers.  X-rays showed a small osseous 
density seen at the base of the volar aspect of the right 
middle phalanx.  In an addendum to that examination, the 
examiner noted that X-rays had revealed a small osseous 
density at the base of the volar aspect of the middle phalanx 
of the right forth digit, which was consistent with the 
history of an avulsion fracture, and a very small ossicle in 
the ulnar aspect of the third metacarpal phalangeal joint of 
questionable significance.  It was also observed that there 
was no degenerative arthritis present.  The examiner noted 
that residuals of the service-connected injury included 
incomplete voluntary extension of the right middle phalanx, 
although complete extension was possible passively.  The 
physician opined that the veteran's history of dropping 
objects with his right, dominant hand "makes it likely that 
he would not be employable without further retraining."  The 
doctor added that it was difficult to know whether the 
veteran was using maximum effort in strength tests.

In May 1999, the veteran was diagnosed with traumatic 
arthritis of the right middle finger in VA outpatient medical 
records.  Symptomatology was not described at that time nor 
were x-rays obtained.

A statement submitted by the veteran's wife was received by 
the RO in October 1999.  She stated, in pertinent part, that 
the veteran dropped everything and complained that his hands 
were numb and tingled.  

The veteran underwent a General Medical VA examination in 
October 1999.  The veteran did not report any problems with 
his right hand or fingers at that time, although during the 
musculoskeletal portion of the examination, the veteran was 
noted to have grip strength of 4/5 in the right hand.  

The veteran's right finger disability is rated at 10 percent 
disabling pursuant to the criteria set up in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5223.  That code provides that 
favorable ankylosis of the middle and ring finger of the 
major hand warrants a 10 percent evaluation.  This code 
further provides that this code applies to favorable 
ankylosis or limited motion permitting flexion of the tips to 
within 2 inches of the transverse fold of the palm.

While the veteran clearly suffers from a limitation of 
motion, there is no evidence that to establish entitlement to 
a higher rating in this matter.  First, the medical evidence 
clearly establishes that the right middle and ring fingers 
are the only fingers affected.  Further, while the veteran 
has trouble extending his middle finger, he has no limitation 
in flexion.  There is no medical evidence of unfavorable 
ankylosis of either the right middle or ring finger.  While 
there is a clinical; diagnosis of arthritis of the right 
middle finger, X-ray examinations appear to have ruled out 
arthritis.  In any event, the veteran is already in receipt 
of a 10 percent rating and arthritis, if present, involves a 
minor joint only.  A higher or separate rating is not 
warranted under 38 C.F.R. § 4.71a, Code 5003.  Therefore, a 
rating in excess of 10 percent under the applicable rating 
criteria is not warranted.

As to the propriety of a staged rating (Fenderson, supra), 
the Board finds that such a referral is not warranted with 
regard to the rating issue for the right hand disability  
because the 10 percent rating is based on the most severe 
disability picture presented by the medical and other 
evidence associated with the record which cover the period 
from March 13, 1998, when he filed his original claim for 
service connection, to the present time.  (The question of an 
extraschedular rating is addressed in the remand below.)  

In reviewing the veteran's claims, the Board has considered 
the provisions of 38 C.F.R. §§ 4.40, 4.45.  To the extent 
that these provisions are applicable to the Diagnostic Code 
considered in this case, there is no objective evidence of 
additional functional loss due to pain, incoordination on 
use, weakness or fatigue beyond that already contemplated by 
the schedular diagnostic criteria.  As such, the Board is 
unable to find a basis for assigning compensable ratings 
under these regulatory provisions.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

Finally, with regard to the foregoing decision, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to otherwise permit a favorable 
resolution of the present appeal. 


ORDER

Entitlement to a rating in excess of 10 percent for the 
veteran's dislocation of the veteran right ring finger and 
chip fracture of the right middle phalanx is denied.


                                                            
REMAND

The VA physician who examined the veteran in April 1999 
opined that the veteran's history of dropping objects with 
his right, dominant hand "makes it likely that he would not 
be employable without further retraining."  It is pertinent 
to note that the veteran is right-handed and is employed as a 
mechanic.  It is the Board's judgment that this evidence 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards, within the meaning of 38 C.F.R. 
§ 3.321(b)(1).  






Under these circumstances, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

